Citation Nr: 1755910	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  17-22 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of VA benefits.


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney at Law


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  The Veteran died in November 2015.  The appellant was married to the Veteran when he died, and the appellant's status as the Veteran's surviving spouse is the issue on appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant and the Veteran were married by a valid ceremony recognized by the state of Michigan in July 2015 and had no children together.

2.  The Veteran died in November 2015.

3.  Common law marriage is not recognized in the state of Michigan, where the appellant and Veteran cohabitated together prior to the date of their legally recognized marriage in July 2015, and the establishment of a marital relationship for VA purposes prior to that date cannot otherwise be established.






CONCLUSION OF LAW

The criteria for the recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes are not met.  38 U.S.C. §§ 103, 1102, 1304, 1541 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) which involves VA's duties to notify and assist the claimant.  See 38 U.S.C. § 5102, 5103, 5103A, 5107 (2012).  As will be discussed, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, VCAA is not applicable.  See Manning v. Principi, 16 Vet.App. 534, 542-3 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

As such, the Board can proceed with the adjudication of the claim.  

II. Recognition of the Appellant as the Surviving Spouse of the Veteran

The appellant contends that she should be recognized as the deceased Veteran's surviving spouse.  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101 (3) (2012); 38 C.F.R. § 3.50(b) (2017).

Under 38 C.F.R. § 3.54(b), death compensation may be paid to a surviving spouse who, with respect to date of marriage, could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.

To qualify as a surviving spouse, the claimant's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  

Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).

Under 38 C.F.R. § 3.52, VA regulations provide that where an attempted marriage was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (2) the claimant entered into the marriage without knowledge of the impediment, and (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his death, and (4) no claim has been filed by a legal surviving spouse who has been found entitled death benefits.  38 C.F.R. § 3.52.  For a deemed valid marriage under 38 C.F.R. § 3.52, all four of the requirements need to be met.

The parties resided in Michigan for the entirety of their relationship.  See April 2016 Statement in Martial Relationship.  The State of Michigan does not recognize common law marriages.  In Michigan, the "consent (of the parties) alone is not enough to effectuate a legal marriage on and after January 1, 1957.  Consent shall be followed by obtaining a license..." MICH. COMP. LAWS ANN. § 551.2.  

VA's Office of General Counsel, in VAGCPRECOP 58-91, 56 Fed.Reg. 50151 (1991), held in a precedential opinion that an appellant's lack of knowledge that a common law marriage was not recognized by the appropriate jurisdiction is a legal impediment that does not necessarily bar recognition of the marriage for VA purposes.  Therefore, there is an impediment to such a marriage.  

According to the appellant's January 2016 application for VA benefits, the Veteran was married three times.  His first marriage ended in divorce at an unknown time, and his second marriage ended when his second wife passed away in 2005.  The appellant reported that she was with the Veteran for ten years of common law marriage and legal marriage prior to his death in November 2015, and she submitted a marriage license, which stated that the appellant and the Veteran were legally married in July 2015.

In this case, the appellant testified that she lived with the Veteran for approximately 10 years prior to his death.  See January 2016 Correspondence.  To the extent she contends that she attempted to enter into a common law marriage at the time of cohabitation, such a marriage would clearly have occurred more than one year before the Veteran's death.  It is also undisputed that no claim has been filed by a legal surviving spouse who has been found entitled death benefits.

The only remaining requirement to be met for a deemed valid marriage is whether the appellant entered into a common law marriage without knowledge of the impediment.  However, as explained in further detail below, the record reflects that the appellant was either aware that Michigan did not allow common law marriages and that she was not married to the Veteran until their legal ceremony in July 2015; or that the appellant and the Veteran did not hold themselves out to be husband and wife prior to July 2015.

A private treatment record stated that the Veteran was brought to the emergency room by his spouse in September 2009.  See March 2016 private treatment records.

July 2010 private treatment records list the Veteran as widowed.  

A lease agreement from 2015 lists the Veteran as tenant number 1, and the appellant, as tenant number 2.  The appellant did not use the Veteran's last name on this agreement.  An undated, incomplete document is listed with the lease agreement, reporting the appellant as the Veteran's spouse. 

A July 2015 nursing facility document lists the appellant as the Veteran's sister, as well as his emergency contact and power of attorney.  July 2015 nursing facility discharge documents report that the Veteran was being released to his sister's home.  July 2015 private treatment records list the Veteran as divorced. 

September 2015 private treatment records again list the appellant as the Veteran's sister. 

The Veteran's November 2015 death certificate lists his marital status as widowed. 

In a March 2016 statement, the appellant reported that she had been with the Veteran for over ten years.  She stated that both of their names were on their lease and the utility bills.  She stated that they decided to get married in July 2015 because they felt like it was the right time, it seemed like the right thing to do and they wanted to set a good example for their children and grandchildren.   

In April 2016, the appellant reported that she was denied VA benefits because she was only married to the Veteran for 6 months.  She disagreed with this determination, stating that she and the Veteran had been together for over ten years.  She submitted documents supporting this contention, including joint bank account information and lease agreements.  She also reported that the Veteran's health began failing in July 2015.  On an April 2016 statement of marital relationship form, the appellant stated that she sometimes used the Veteran's last name, and that they began living as husband and wife in July 2006.

The appellant's car salesman submitted an April 2016 supporting statement regarding marriage.  He reported knowing the appellant for 13 years in his capacity of a car salesman, and that the appellant did not use the Veteran's last name.  He reported knowing the Veteran since 2009.  He said that the appellant and the Veteran were not generally known as husband and wife, and that he did not consider them to be husband and wife.  He also stated that he never heard them refer to each other as husband or wife, and that the Veteran and appellant did not live together as husband and wife.  The appellant's son also submitted an April 2016 supporting statement regarding marriage.  He reported that the Veteran and the appellant held themselves out as husband and wife since they started living together in 2006, and that they referred to each other as husband and wife.

In November 2016, the appellant's son submitted a statement reporting that the appellant and the Veteran shared a special bond that made them husband and wife for over ten years. 

In December 2016, a friend of the appellant and the Veteran also submitted a statement regarding the relationship.  He reported knowing the appellant and the Veteran for over ten years.  He stated that he repeatedly asked both parties why they wouldn't marry, or "just do it right by getting married," to which he reported they responded that they were planning on it.  He also detailed the care and devotion shown by the appellant towards the Veteran during his failing health.

An additional statement was submitted by a different friend in December 2016.  She reported knowing the appellant and Veteran for a very long time.  She said that she attended their wedding and the Veteran proclaimed that he should have wed the appellant much earlier.

In December 2016, the appellant's car salesman who submitted the April 2016 supporting statement regarding marriage, submitted an additional clarifying statement.  He reported that in his capacity as a car salesman, he did not know the intimate terms of their living arrangement, but that he did in fact consider the Veteran and the appellant to be married.  

The appellant's representative submitted a statement in March 2017.  She stated that the appellant moved in with the Veteran in July 2006, intending for it to be a permanent living situation.  She reported that from that time forward, the Veteran and appellant represented themselves as husband and wife in the community.  She went on to say that the Veteran and appellant participated in a formal wedding ceremony in mid-2015 to please their grandchildren. 

In March 2017, the appellant submitted a statement in support of her claim.  She reported that she did not know common law marriage was not recognized throughout the United States.  She also said that she did not know the Veteran was in failing health at the time of their legal ceremony.  She submitted an additional statement in October 2017, which stated that the Veteran wasn't always lucid towards the end of his life because cancer had spread to his brain.  She also reported that she took care of him consistently throughout his failing health. 

The Board finds that the preponderance of the evidence is against a finding that the appellant and the Veteran were "deemed" married pursuant to 38 C.F.R. § 3.52.  In order for the appellant to be successful under the foregoing "deemed valid" theory, the evidence must satisfy the threshold criteria for a common law marriage superimposed by 38 C.F.R. § 3.205(a)(6); namely, 1) that there was an agreement between the appellant and the Veteran to be married; 2) that there was cohabitation between the parties; and 3) that the parties held themselves out as husband and wife and were generally accepted as such in the communities in which they lived.

In this regard, there is no evidence of record to show that an attempted marriage occurred one year or more before the Veteran died.  Cohabitation in and of itself cannot be considered an attempted marriage and the fact that the parties, after cohabitating for many years, did not take active steps to have a validly recognized marriage in the state of Michigan until July 2015, does not reflect that the Veteran and appellant formed, or intended to form, a marriage prior to that time.  

Furthermore, the majority of the private medical records reflect that the Veteran reported that he was widowed, or that the appellant was his sister and caretaker.  
Additionally, December 2016 buddy statements reflect that the Veteran and appellant were questioned by close friends as to why they had not married, and they responded that they planned to do so in the future.  Another buddy statement further emphasizes that the Veteran did not consider himself to be married to the appellant because at their wedding he proclaimed that they should have married sooner.  The appellant also stated that she and the Veteran decided to get married in July 2015 because they felt like it was the right time, it seemed like the right thing to do and they wanted to set a good example for their children and grandchildren.  These statements do not align with the appellant's later argument that she already thought she was married under common law.  

The Board also notes that the evidence of record demonstrates that the appellant began using the Veteran's last name following their legally recognized July 2015 wedding, but not before.  

The Board does not dispute that the Veteran and appellant were in a committed relationship for many years prior to their marriage ceremony in July 2015.  However, as stated above, cohabitating, and commitment do not qualify as a valid marriage for VA purposes.  

The Board has also considered the lay statements purporting that the Veteran and appellant held themselves out as husband and wife in the community, however these statements are outweighed by the evidence discussed above which showed inconsistencies in how they presented themselves including to medical care providers.  The appellant did not submit or identify tax returns that could indicate filing in a marital status prior to July 2015.     

The Board concludes that the preponderance of the evidence is against the appellant's claim that she is entitled to recognition as surviving spouse of the Veteran based on her valid marriage for the purpose of receiving VA benefits.  
38 U.S.C. § 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.352.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

As the appellant has not provided satisfactory proof of a valid marriage or proof of a marriage deemed valid under 38 C.F.R. § 3.52, the appellant has not met her burden of proving her marital status and the Board concludes that the appellant is not to be recognized as the Veteran's surviving spouse for the purpose of VA death benefits.  See Sandoval v. Brown, 7 Vet.App. 7, 10 (1994) (a veteran's spouse must supply proof of her marital status in order to achieve claimant status).

ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of VA benefits is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


